Citation Nr: 0948547
Decision Date: 09/30/09	Archive Date: 01/05/10
 
DOCKET NO. 06-27 076                       DATE SEP 30 2009 

On appeal from the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi 

THE ISSUE 

Entitlement to service connection for a back disorder. 

REPRESENTATION 

Veteran represented by: The American Legion 

WITNESS AT HEARING ON APPEAL 

Veteran 

ATTORNEY FOR THE BOARD 

C. Fields, Associate Counsel 

INTRODUCTION 

The Veteran served on active duty from February 1974 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. The RO declined to reopen the Veteran's previously denied claim for service connection for a back disorder. 

This case was previously before the Board in May 2008. The Board determined that new and material evidence had been received sufficient to reopen the Veteran's previously denied claim but denied the claim on the merits based, in part, on a negative nexus opinion contained in a June 2006 VA examination. 

The Veteran appealed from the Board's decision. In an April 2009 Order, upon a Joint Motion for Remand, the U.S. Court of Appeals for Veterans Claims (Court) remanded the decision to the Board for further action. The Court concluded that the Board's analysis was inadequate in regard to VA's duty to assist the Veteran in obtaining treatment records dated in 1974 from Fort Polk Hospital. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required. 

REMAND 

The Veteran claims that he is entitled to service connection for his current back disorder because he has continuously experienced symptoms of back pain since sustaining an injury during basic training in March 1974. He states that he was treated for a hematoma and was subsequently admitted to the Ft. Polk Hospital for several weeks in 1974 for symptoms of back pain, including temporary paralysis. The Veteran further states that he was treated for back pain at the Jackson VA starting in the 70s or 80s, including a hospitalization in 1979. He has also identified private treatment for back pain. 

- 2 - 

The Board notes that the RO attempted to obtain copies of all pertinent in-service and post-service treatment records identified by the Veteran. However, several of these attempts were unsuccessful. 

Specifically, as noted by the Court, based on the Joint Motion for Remand, the RO requested copies of inpatient clinical records for a back injury from March 1974 through August 1974 from "U.S.A. Hospital at Fort Polk, LA." An April 2006 response from the National Personnel Records Center (NPRC) indicates that a search of Fort Polk Army Hospital revealed no records for 1974. However, the RO did not make additional attempts to obtain such records or notify the Veteran of its unsuccessful attempts or why further attempts would be futile. Upon remand, the RO/AMC should make additional attempts, as necessary, to obtain any available records from Fort Polk Army Hospital from March 1974 through August 1974. The RO/AMC should request both inpatient and outpatient records, as well as records pertaining to the Veteran's back condition and any other condition. If an NPRC request is unsuccessful, an additional request must be made directly to the Fort Polk Hospital. If the records are not obtained after reasonable efforts have been expended, the Veteran should be notified of the attempts made and why further attempts would be futile, and given the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2008). 

Additionally, the RO requested records from the Jackson VA Medical Center dated from 1974 to the present. In February 2006, the RO received outpatient treatment notes dated in 2004 and discharge summaries dated in 1990. The Board notes that the RO also received a discharge summary dated in 1979 in response to a previous request, which notes complaints of back pain and indicates that X-rays of the lumbar spine were pending. As above, the RO did not make additional attempts to obtain such records or notify the Veteran of its unsuccessful attempt. Upon remand, the RO/AMC should make another request for any outstanding records for the Veteran from any Jackson VA treating facility dated from August 1974 forward, including but not limited to those pertaining to his back condition. If the records are 

- 3 - 

not obtained after reasonable efforts have been expended, the Veteran should be notified and given the opportunity to provide such records. 

Furthermore, the Veteran was not notified of the RO's unsuccessful attempt to obtain treatment records from the Laurel Bone and Joint Clinic. A February 2006 note indicates that that facility was unable to find the Veteran in their records. Upon remand, the Veteran should be notified of such response and allowed the opportunity to respond. 

The Board notes that the Veteran's representative further argued to the Court that the June 2006 VA examiner's opinion was inadequate because it failed to consider the Veteran's reported prior treatment, including at the Fort Polk Hospital and the Jackson VA, and his report of continuous symptoms after his in-service injury. 

As the Veteran's back pain is capable of lay observation, he is competent to testify to a lack of such symptoms prior to service, continuous symptoms after his inservice injury, and receipt of medical treatment for such symptoms. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). The RO and the Board, as fact finders, retain the discretion to make credibility determinations and weigh the lay and medical evidence submitted. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). However, competent lay testimony may not be rejected unless it is found to be mistaken or otherwise deemed not credible. McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006). Significantly, lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence. Buchanan, 451 F.3d at 1337. 

As such, a remand is necessary to obtain an adequate VA examination concerning the Veteran's current back disorder. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). The examiner's opinion should reflect consideration of both the medical and lay evidence of record, including but not limited to the statements by the Veteran concerning his continuing symptoms and treatment for a back disorder. 

Accordingly, the case is REMANDED for the following action: 

- 4 - 

1. Make additional attempts, as necessary, to obtain the following records for the Veteran: 

(a) Any available treatment records from Fort Polk Army Hospital for the period from March 1974 through August 1974. A request should be made for both inpatient and outpatient records pertaining to the Veteran's back condition and any other condition. If an NPRC request is unsuccessful, an additional request must be made directly to the Fort Polk Hospital. 

(b) Any outstanding treatment records from any Jackson VA treating facility dated from August 1974 forward, including both inpatient and outpatient records pertaining to a back condition or any other condition. 

2. All reasonable attempts should be made to obtain the records referred to in the preceding paragraphs, including but not limited to the attempts specified above. Any records obtained should be associated with the claims file. If such records are not obtained after reasonable efforts have been expended, the Veteran should be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3. Notify the Veteran of the response received from the Laurel Bone and Joint Clinic in February 2006 and provide an opportunity to respond, as required by 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

- 5 - 

4. After completing the above development per paragraphs one through 3, and any further development indicated by any response received, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his current back disorder. The Veteran's claims file and a copy of this remand should be made available to the examiner for review. The examiner should review the claims file in conjunction with the examination and make a note of such review in the examination report. All necessary tests and studies should be conducted. 

The examiner is requested to render an opinion as to the nature of the Veteran's current lower back disorder and whether such disorder was at least as likely as not (probability of 50% or more) incurred or aggravated during service. If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report. A complete rationale must be provided for any opinion offered. Specifically, the examiner's opinion should reflect consideration of both the medical and lay evidence of record, including but not limited to the statements by the Veteran concerning his continuing symptoms and treatment for a back disorder. The examiner is specifically requested to comment on all medical opinions of record, including but not limited to the June 2006 VA examination report. 

5. After completing any further development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the 

- 6 - 

entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this REMAND is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested medical examination may result in an adverse determination. See Connolly v. Derwinski; 1 Vet. App. 566, 569 (1991). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 

C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals 

- 7 - 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 

- 8  




